                 Case 3:20-cv-05308-RSM Document 29 Filed 12/07/20 Page 1 of 1




 1                                                                              Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7                                        UNITED STATES DISTRICT COURT
                                    FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                                 AT TACOMA

 9    CAROL BAKER,
10                                                   Plaintiff,       NO. 3:20-cv-05308-RSM
11
                             vs.                                      ORDER GRANTING JOINT MOTION TO
12                                                                    STAY DISCOVERY AND ALL
      C R BARD INCORPORATED, BARD                                     PRETRIAL PLEADINGS
13    PERIPHERAL VASCULAR
      INCORPORATED,
14

15                                                   Defendants.

16
                The Court has considered the Joint Motion to Stay Discovery and all Pretrial Deadlines
17
     for the above-referenced case.
18
                IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the Joint Motion to
19
     Stay Discovery and All Pretrial Deadlines for purposes of finalizing settlement between parties
20
     be granted.
21
                Dated this 7th day of December, 2020.
22

23

24
                                                                   A
                                                                   RICARDO S. MARTINEZ
25                                                                 CHIEF UNITED STATES DISTRICT JUDGE


                                                                                    Betts
      ORDER GRANTING JOINT MOTION TO                                                Patterson
                                                                                    Mines
      STAY DISCOVERY AND ALL PRETRIAL                                               One Convention Place
                                                                       -1-          Suite 1400
      DEADLINES
                                                                                    701 Pike Street
      NO. 3:20-cv-05308-RSM                                                         Seattle, Washington 98101-3927
                                                                                    (206) 292-9988
     Baker C20-5308 stip order stay/120720 1449/8284-0018
